                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


JOE GLENN MANLEY,                           )
                                            )
       Plaintiff,                           )
                                            )
                                            )
VS.                                         )         No. 19-2343-JDT-cgc
                                            )
                                            )
FAYETTE COUNTY JUSTICE                      )
CENTER, ET AL.,                             )
                                            )
       Defendants.                          )
                                            )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On May 29, 2019, Plaintiff Joe Glenn Manley, who at the time was an inmate at the

Fayette County Justice Complex (FCJC) in Somerville, Tennessee, filed a pro se complaint

pursuant to 42 U.S.C. § 1983. (ECF No. 1.) The Court issued an order on May 30, 2019,

directing Manley to either pay the entire civil filing fee or submit an in forma pauperis

affidavit and a copy of his inmate trust account statement in accordance with the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 3.) However, before

complying with that order, Manley notified the Court he was being released from the FCJC.

(ECF Nos. 4 & 5.) The Court therefore directed Manley to submit either the filing fee or

a non-prisoner in forma pauperis affidavit. (ECF No. 6.) Manley filed the appropriate

affidavit on July 1, 2019, (ECF No. 9), and the Court granted leave to proceed in forma
pauperis, (ECF No. 10).1 The Clerk shall record the Defendants as Fayette County2 and

Quality Correctional Health Care (QCHC).

        Manley alleges that he was incarcerated at the FCJC beginning in December 2018

after being discharged from a hospital against a doctor’s advice. (ECF No. 1 at PageID 2.)

He alleges that he has “severe medical issues and now mental issues also.” (Id.) He alleges

that an unnamed nurse or doctor at the FCJC misdiagnosed him after receiving documents

from the hospital. (Id.) As a result, he allegedly was “mistreated and abused [and] left

with some crippling pains due to negligence of proper medical treatment.” (Id.) He asserts

that unnamed medical staff refused to provide him with “the proper treatment at a hospital.”

(Id.)

        Manley attached to his complaint a letter with additional detail about his

confinement at the FCJC. (ECF No. 1-1.) He alleges that he “was constantly begging for

medical assistance” while at the FCJC. (Id. at PageID 5.) He alleges that Nurse Amy

Franks, who is not listed as a Defendant, diagnosed him with osteoarthritis without

touching Manley or checking his vitals. (Id.) She prescribed Manley Mobic (generic

Meloxicam)3 for pain, but Manley alleges he remained in “severe pain.” (Id.)



        1
        Manley subsequently submitted another application for leave to proceed in forma
pauperis, (ECF No. 11), which is DENIED as moot.
        2
        Manley sues the FCJC. However, the FCJC is not an entity subject to suit under
§ 1983. See Jones v. Union Cnty., Tennessee, 296 F.3d 417, 421 (6th Cir. 2002) (citing
Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)). The claims against the FCJC are
construed as claims against Fayette County.
        3
            See www.webmd.com/drugs/2/drug-911/meloxicam-oral/details.

                                               2
       Manley alleges that his fiancée called Fayette County Sheriff Bobby Riles, who is

not listed as a defendant, but “[t]he call did not go well.” (Id.) Manley was then sent to

segregation for “medical observation” by FCJC Chief Deputy Dollahite, Chief Jail

Administrator Francis Turner, Lieutenant Bailey, or Lieutenant White, none of whom are

listed as defendants in the complaint. (Id.)

       Manley later saw Nurse Franks for additional treatment, who allegedly told him that

he needed surgery but that she could not refer him to a hospital. (Id.) Instead, Franks

prescribed a high dosage of Meloxicam and a steroid pack and told Manley to apply heat

to his sore areas and to ambulate. (Id. at PageID 6.) Manley says that, despite the high

dose of medication, he remains in severe pain “almost to the point of mental anguish.” (Id.)

       Manley asserts that Sheriff Riles placed him in segregation as retaliation.4 (Id. at

PageID 6-7.) He alleges that his phone use, church services, access to the kiosk machine,

bunk, and privacy have been limited or taken from him in segregation. (Id. at PageID 7.)

He alleges in passing that unnamed correctional officers have opened his legal mail. (Id.)

He also alleges that he remained in segregation despite committing no disciplinary

infractions. (Id. at PageID 8.)

       Manley seeks “proper medical treatment from proffesional [sic] Hospitals and

doctors for physical and mental issues” and wants FCJC or QCHC to pay for the treatment.

(ECF No. 1 at PageID 3.) He also seeks damages. (Id.)


       4
          Although Manley does not specify the actions for which Sheriff Riles allegedly
retaliated, the Court presumes that Manley believes Riles retaliated against him because of the
phone call from Manley’s fiancée.

                                                3
       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

                                             4
Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Manley filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Manley does not state a claim against Fayette County. When a § 1983 claim is made

against a municipality or county, the court must analyze two distinct issues: (1) whether

the plaintiff’s harm was caused by a constitutional violation; and (2) if so, whether the

municipality or county is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992).

       A local government such as a municipality or county “cannot be held liable solely

because it employs a tortfeasor—or, in other words, a municipality cannot be held liable

under § 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Serv., 436 U.S.

                                             5
658, 691 (1978) (emphasis in original); see also Searcy v. City of Dayton, 38 F.3d 282, 286

(6th Cir. 1994). A municipality may be held responsible for a constitutional deprivation

only if there is a direct causal link between a municipal policy or custom and the alleged

deprivation. Monell, 436 U.S. at 691-92; Deaton v. Montgomery Co., Ohio, 989 F.2d 885,

889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that

his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330

F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364

(6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that

municipal liability is limited to action for which the municipality is actually responsible.’”

City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati,

475 U.S. 469, 479-80 (1986) (emphasis in original)).

       Manley does not allege that his inadequate medical treatment or abuse are because

of an unconstitutional policy or custom of Fayette County. He instead attributes his

mistreatment to certain individuals who work at or for the FCJC. He therefore fails to state

a claim against Fayette County.

       Manley similarly fails to state a claim against QCHC. “A private corporation that

performs the traditional state function of operating a prison acts under color of state law

for purposes of § 1983.” Thomas v. Coble, 55 F. App’x 748, 748 (6th Cir. 2003) (citing

Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)). The Sixth Circuit has

applied the standards for assessing municipal liability to claims against private corporations

                                              6
that operate prisons or provide medical care or food services to prisoners. Id. at 748-49;

Street, 102 F.3d at 817-18; Johnson v. Corr. Corp. of Am., 26 F. App’x 386, 388 (6th Cir.

2001); see also Eads v. State of Tenn., No. 1:18-cv-00042, 2018 WL 4283030, at *9 (M.D.

Tenn. Sept. 7, 2018). To prevail on a § 1983 claim against QCHC, Manley “must show

that a policy or well-settled custom of the company was the ‘moving force’ behind the

alleged deprivation” of his rights. Braswell v. Corr. Corp. of Am., 419 F. App’x 622, 627

(6th Cir. 2011). However, Manley has not alleged that a policy or custom of QCHC was

the “moving force” behind the alleged violations of his constitutional rights.

       In the letter attached to his complaint, Manley alleges that various FCJC personnel

have violated his constitutional rights by providing inadequate medical treatment, placing

him in segregation without cause, opening his legal mail, and retaliating against him. These

allegations may state a valid claim under § 1983. However, Manley does not list any of

these individuals as defendants or seek relief against them. It is therefore not clear from

his letter which of these individuals he wishes to sue, if any. The Court will therefore allow

Manley to amend his complaint to name the person or persons he wishes to sue, plead facts

describing how they deprived him of a constitutional right, and amend his request for relief.

See LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013); see also Brown v. R.I., 511

F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily, before dismissal for failure to state

a claim is ordered, some form of notice and an opportunity to cure the deficiencies in the

complaint must be afforded.”).

       In conclusion, the Court DISMISSES Manley’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

                                              7
1915A(b)(1). Leave to amend, however, is GRANTED. Any amendment must be filed

within twenty-one days after the date of this order, on or before November 18, 2019.

      Manley is advised that an amended complaint will supersede the original complaint

and must be complete in itself without reference to the prior pleadings. The text of the

complaint must allege sufficient facts to support each claim without reference to any

extraneous document. Any exhibits must be identified by number in the text of the

amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim

for relief must be stated in a separate count and must identify each defendant sued in that

count. If Manley fails to file an amended complaint within the time specified, the Court

will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.

                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            8
